DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/28/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on May 28, 2021, wherein claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. US PG-PUB 20190042811 A1 (hereinafter Yamagishi) in view of Chai et al. US PG-PUB 20160328057 A1 (hereinafter Chai).
Regarding claim 1, Yamagishi teaches A touch screen with a built-in antenna provided on a side of an emission of display light of a display element (Fig. 6; antenna device), comprising: a touch panel (Fig. 6; touch panel 10); and an antenna pattern provided between the touch panel and the display element (Fig. 6; antenna pattern 20 is provided between touch panel 10 and display 30), wherein the touch panel includes: a plurality of first detection wires extending in a first direction (Fig. 6; X-direction electrode patterns Ex); and a plurality of second detection wires extending in a second direction which is different from the first direction (Fig. 6; Y-direction electrode patterns Ey), and setting a region where the plurality of second detection wires overlap with the plurality of first detection wires to a detectable area of the touch panel (Fig. 6; Ex electrodes overlaps Ey electrodes to detectable area of touch panel 10), wherein each of the first detection wires and each of the second detection wires are made by a repetitive unit pattern (Fig. 6; wherein Ex and Ey wires are  repetitive), the antenna pattern includes an antenna wire disposed to overlap with the detectable area of the touch panel in a plan view and made by a repetitive unit pattern (See Fig. 6 in view of Fig. 4), although Yamagishi teaches the antenna pattern having pitch (Para.[0023], [0049], [0051] etc…) Yamagishi fails to 
However, in the same field of touch integrate display with built in antenna, Chai teaches having a second pitch which is a pitch of the unit pattern of the antenna wire is different from a first pitch which is a pitch of the unit pattern of each of the first detection wires and each of the second detection wires (Para. [0029] and [0038]; wherein micro wire antenna 210 is about pitch of 100um and the electrode pitch is about 5mm).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi with the teachings of Chai, in order to improve touch sensitivity as well as optical quality of the display Chai-(Para. [0018]).

Regarding claim 2, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, Yamagishi fails to disclose wherein the second pitch is neither a multiple number or a submultiple of the first pitch.
However, in the same field of touch integrate display with built in antenna, Chai further teaches wherein the second pitch is neither a multiple number or a submultiple of the first pitch (Para. [0029] and [0038]; pitch of 100um is not a multiple or submultiple number of 5mm).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi with the teachings of Chai, in order to improve touch sensitivity as well as optical quality of the display Chai-(Para. [0018]).

Regarding claim 3, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, Yamagishi fails to disclose wherein the second pitch is smaller than the first pitch. 
However, in the same field of touch integrate display with built in antenna, Chai further teaches wherein the second pitch is smaller than the first pitch (Para. [0029] and [0038]; pitch of 100um is smaller than 5mm).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi with the teachings of Chai, in order to improve touch sensitivity as well as optical quality of the display Chai-(Para. [0018]).

Regarding claim 4, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, Yamagishi further teaches wherein each of the first detection wires and each of the second detection wires are made up of a transparent conductive film (Para. [0039]-[0040]; both electrodes are made up of transparent conductive patterns (transparent electrodes) formed with ITO or the like).

Regarding claim 9, Yamagishi as modified by Chai teaches A display apparatus, Yamagishi further teaches comprising: the touch screen with the built-in antenna according to claim 1 (See Fig. 6); and the display element (Fig. 6; antenna pattern 20 is provided between touch panel 10 and display 30).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Chai and further in view of Li et al. US PG-PUB 20210405821 A1 (hereinafter Li).
Regarding claim 5, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, Yamagishi as modified by Chai fails to further disclose wherein the touch panel includes: a first floating electrode provided in a layer identical with the first detection wires and insulated from the first detection wires; and a second floating electrode provided in a layer identical with the second detection wires and insulated from the second detection wires.
However in the same field of touch integrated display, Li teaches a touch panel includes: a first floating electrode provided in a layer identical with the first detection wires and insulated from the first detection wires (Para. [0071]; the touch substrate may further include: a plurality of first dummy electrodes arranged at a same layer as the plurality of sensing electrodes, each first dummy electrode being of a same structure as the sensing electrode and being insulated from the corresponding sensing electrode); and a second floating electrode provided in a layer identical with the second detection wires and insulated from the second detection wires (Para. [0071]; a plurality of second dummy electrodes arranged at a same layer as the plurality of driving electrodes, each second dummy electrode being of a same structure as the driving electrode and being insulated from the corresponding driving electrode).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi as modified by Chai with the teachings of Li, Li-(Para. [0074]).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Chai and further in view of Kim et al. US PG-PUB 20210132722 A1 (hereinafter Kim).
Regarding claim 6, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, Yamagishi as modified by Chai fails to disclose wherein the antenna pattern is provided in a region where the antenna wire is not disposed, and includes a dummy electrode insulated from the antenna wire.
However, in the same field of touch integrate display, Kim teaches wherein the antenna pattern is provided in a region where the antenna wire is not disposed (Fig. 2, 3 and Para. [0055]; antenna pattern ATE is provided in a first area AA1 and antenna wire ATL is disposed in peripheral area PA), and includes a dummy electrode insulated from the antenna wire (Fig. 2, 3, 7a; wherein the dummy pattern is disposed in the antenna pattern area insulated from the peripheral area of which the antenna wire ATL is disposed).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi as modified by Chai with the teachings of Kim, in order to provide insulation between the antenna and electrode to thereby avoid signal cross-talk.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Chai and further in view of Melcher et al. US PG-PUB 20100200286 A1 (hereinafter Melcher).
Regarding claim 7, Yamagishi as modified by Chai teaches The touch screen with the built-in antenna according to claim 1, although Yamagishi as modified by Chai teaches having the detection wires and antenna wires as reference in claim 1 above, Yamagishi as modified by Chai fails to disclose part of the detection wires and antenna wires having an arc shape
However, in the same field of touch sensing, Melcher teaches wherein at least part of unit patterns of each of the first detection wires, each of the second detection wires, and the antenna wire has an arc shape (Fig. 1, Para. [0004],  [0035]).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Yamagishi as modified by Chai with the teachings of Melcher in order to prevent the formation of moiré effect Melcher-(Para. [0011])

Regarding claim 8, Yamagishi as modified by Chai and Melcher teaches The touch screen with the built-in antenna according to claim 7, although Yamagishi as modified by Chai teaches having the detection wires and antenna wires as reference in claim 1 above, Yamagishi as modified by Chai fails to disclose the detection wires and antenna wires having an arc shape
However, in the same field of touch sensing, Melcher teaches wherein unit patterns of all of the first detection wires, the second detection wires, and the antenna wire have an arc shape (Fig. 1, Para. [0004],  [0035]).
Yamagishi as modified by Chai with the teachings of Melcher in order to prevent the formation of moiré effect Melcher-(Para. [0011])


Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628